DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 20 is objected to because of the following informalities:  Please remove the second instance of “wherein” in line 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (USPGPUB 2007/0247417—hereinafter “Miyazaki”).
As to Claim 1, Miyazaki teaches a driving method of a display device (See Figs. 1, 5 and 9) comprising: 
supplying a pixel (Fig. 1 at 20) with a first light emission stop pulse (Fig. 9, voltage pulse of pixel electrode Pij supplied during the first frame) having a first pulse width (T1) during a first frame (First Frame Period) that is driven at a first frequency (Fig. 9, note that frequency is the reciprocal of the time period; i.e. frequency = 1/T1); 
supplying the pixel (Fig. 1 at 20) with a second light emission stop pulse (Fig. 9, voltage pulse of pixel electrode Pij supplied during the second frame) having a second pulse width (T2) during a second frame (Second Frame Period) that is driven at a second frequency (F2 = 1/T2); and 
supplying the pixel (Fig. 1 at 20) with a third light emission stop pulse (Fig. 9, voltage pulse of pixel electrode Pij supplied during the third frame) having a third pulse width (T3) during a third frame (Third Frame Period) that is driven at the second frequency (F3 = 1/T3; Pg. 7, ¶ 91, note that T3=T2; therefore F2 = F3), 
wherein the first frequency is different from the second frequency (Pg. 7, ¶ 91, note T2<T1; therefore; F1 = 1/T1 is different from F2 = 1/T2), and 
wherein the second pulse width (Fig. 9 at T2) is between the first pulse width (T1) and the third pulse width (T3).
As to Claim 2, Miyazaki teaches that the first frequency is lower than the second frequency (Fig. 5, note that T1>T2; therefore F1 <F2 and Pg. 6, ¶ 77), and wherein (Pg. 6, ¶ 77, note T2<T1) and is larger than the third pulse width (Pg. 6, ¶ 77, note T3<T2).
As to Claim 3, Miyazaki teaches that at least one light emission stop pulse having the first pulse width is further supplied to the pixel during the first frame (Figs. 5 and 9, note voltage pulse of pixel electrode Pij supplied during the first frame).
As to Claim 4, Miyazaki teaches that at least one light emission stop pulse having the third pulse width is further supplied to the pixel during the third frame (Figs. 5 and 9, note voltage pulse of pixel electrode Pij supplied during the third frame).
As to Claim 14, Miyazaki teaches a display device (See Fig. 1 at 1) comprising: 
a light emission driver (Fig. 1 at 13); 
a first pixel (Fig. 1 at 20) which is coupled to a first light emission line (Y1) extending from the light emission driver (13); and 
a second pixel (Fig. 1 at 20) that is connected to a second light emission line (Ym) which extends from the light emission driver (13) and differs from the first light emission line (Y1), 
wherein the light emission driver supplies a first pixel (Fig. 1 at 20)  with a first light emission stop pulse (Fig. 9, voltage pulse of pixel electrode Pij supplied during the first frame) having a first pulse width (T1) during a first frame (First Frame Period) that is driven at a first frequency (Fig. 9, note that frequency is the reciprocal of the time period; i.e. frequency = 1/T1), supplies the first pixel (Fig. 1 at 20)  with a second light emission stop pulse (Fig. 9, voltage pulse of pixel electrode Pij supplied during the second frame)  having a second pulse width (T2)  during a second frame (Second Frame Period)that is driven at a second frequency (F2 = 1/T2), and supplies the first (Fig. 1 at 20) with a third light emission stop pulse (Fig. 9, voltage pulse of pixel electrode Pij supplied during the third frame)  having a third pulse width (T3)  during a third frame (Third Frame Period) driven at the second frequency (F3 = 1/T3; Pg. 7, ¶ 91, note that T3=T2; therefore F2 = F3), 
wherein the light emission driver supplies light emission stop pulses to the second pixel at a different time from the first pixel (Pg. 4, ¶ 50 – “signals Y1, Y2…, and Ym…are sequentially shifted”), during each frame, and wherein the second pulse width (Fig. 9 at T2) is between the first pulse width (T1) and the third pulse width (T3). 
As to Claim 15, Miyazaki teaches that the first frequency is lower than the second frequency (Fig. 5, note that T1>T2; therefore F1 <F2 and Pg. 6, ¶ 77), wherein the second pulse width is smaller than the first pulse width (Pg. 6, ¶ 77, note T2<T1) and is larger than the third pulse width (Pg. 6, ¶ 77, note T3<T2), wherein the light emission driver further supplies the first pixel with at least one light emission stop pulse having the first pulse width during the first frame (Figs. 5 and 9, note voltage pulse of pixel electrode Pij supplied during the first frame), and wherein the light emission driver further supplies the first pixel with at least one light emission stop pulse having the third pulse width during the third frame (Figs. 5 and 9, note voltage pulse of pixel electrode Pij supplied during the third frame). 
Allowable Subject Matter
Claims 5-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 5, the prior art of record fails to teach or suggest, either alone or in combination, “wherein at least one light emission stop pulse having the third pulse width is further supplied to the pixel during the second frame, following the second light emission stop pulse.”
As to Claim 6, the prior art of record fails to teach or suggest, either alone or in combination, “at least one fourth light emission stop pulse having a fourth pulse width that is between the second pulse width and the third pulse width is further supplied to the pixel during the second frame, following the second light emission stop pulse.”
As to Claim 8, the prior art of record fails to teach or suggest, either alone or in combination, “wherein the first frequency is higher than the second frequency, and wherein the second pulse width is larger than the first pulse width and is smaller than the third pulse width.”
As to Claim 16, the prior art of record fails to teach or suggest, either alone or in combination, “wherein the light emission driver further supplies the first pixel with at least one light emission stop pulse having the third pulse width during the second frame, following the second light emission stop pulse.”

As to Claim 18, the prior art of record fails to teach or suggest, either alone or in combination, “wherein the first frequency is higher than the second frequency, wherein the second pulse width is larger than the first pulse width and is smaller than the third pulse width, wherein the light emission driver further supplies the first pixel with at least one light emission stop pulse having the first pulse width during the first frame, and wherein the light emission driver further supplies the first pixel with at least one light emission stop pulse having the third pulse width during the third frame.”








Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.